DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment and request for continued examination filed 06/14/2022.  Claims 15-22, 24-47, 49-55, and 60 are currently pending in this application.  Of the above claims, 16, 18-22, and 25-42 are withdrawn from consideration.

Claim Objections
Claim 60 is objected to because of the following informalities:  
Applicant’s amendment cites claims 56-79 as canceled, which appears to be a typo because claim 60 is listed as previously presented.  For purposes of examination, only claims 56-59 are canceled.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15, 24, 43-47, and 49-55 are rejected under 35 U.S.C. 103 as being unpatentable over Malackowski (U.S. 2006/0073048 A1) in view of Muri et al. (U.S. 2008/0114300 A1), in view of Muri et al. (U.S. 2008/0114289 A1), hereinafter Muri2.

Claim 15, Malackowski teaches:
An apparatus (Malackowski, Paragraph [0065]), configured to be part of a surgical device of a surgical system (Malackowski, Fig. 1, Paragraph [0027]), the apparatus comprising: 
a reusable cassette system comprising a reusable cassette, configured for a predetermined maximum number of uses (Malackowski, Paragraph [0065], The reusable cassette has a maximum number of times the cassette can be inserted as set forth by the data in field 122.); 
a usage tracking system configured to track a maximum number of uses of the reusable cassette (Malackowski, Paragraphs [0065-0067], The steps of determining the number of times the cassette has been used is performed by a main processor/controller 19.), determine a remaining number of uses of the reusable cassette (Malackowski, Paragraphs [0065-0067], The main controller 19 and data fields, including field 124, are means for determining whether the cassette may be reused.), and generate data indicating the predetermined maximum number of uses has been reached (Malackowski, Paragraph [0067], The display 28 provides a signal indicating the maximum number of uses has been reached.); and 
a communications system in communication with the surgical system and configured to permit transmissions of the data from the usage tracking system to the surgical system for an operator of the surgical device (Malackowski, Paragraphs [0067-0068], The appropriate warning is presented on display 28, and the surgical personnel may elect to remove the tube set based on the warning.),
wherein the reusable cassette is detachable from the apparatus (Malackowski, Paragraph [0009], The cassette can be removably coupled to the pump head.), transferrable to a second apparatus (Malackowski, Paragraph [0009], The system of Malackowski seeks to solve the problem of having a plurality of different handpieces and tools that require different tube sets and their respective cassettes (see Malackowski, Paragraphs [0005-0006]).  Therefore, it would have been obvious to one of ordinary skill in the art for the tube set and the corresponding cassette to be usable on another handpiece/tool that requires the tube set, effectively transferring the removable cassette from a first apparatus to a second apparatus.), and countable by the surgical system when attached to the second apparatus (Malackowski, Paragraphs [0065-0067], It would have been obvious to one of ordinary skill in the art for the system to continue to monitor the number of uses of the cassette when the tube set and cassette are removably mounted on other tools.),
wherein the usage tracking system is configured to send the data within a signal through the communications system to the surgical system (Malackowski, Paragraphs [0066-0068], A message is presented on the display 28 when it is determined that the cassette has reached the end of its useable life.) to prevent usage and re-engagement of the reusable cassette by any apparatus when the data indicates the predetermined maximum number of uses is met (Malackowski, Paragraphs [0066-0068], The warning generated by the display is intended to inform the user that the cassette has reached the end of its useable life.  Thus, it would have been obvious to one of ordinary skill in the art, at the time of filing, for this warning to be capable of preventing usage and re-engagement of the cassette by any apparatus because the user would be motivated to dispose and replace the cassette, because the cassette has reached its useable lifespan.).
Malackowski does not specifically teach:
A phacoemulsification system; 
a wireless network;
wherein the signal comprises at least an eject signal that causes one or more actuators of the first apparatus or second apparatus to eject the reusable cassette and to not allow re-engagement of the reusable cassette.
Muri teaches:
The apparatus communicates with one or more phacoemulsification systems in a network (Muri, Paragraph [0044]) and a wireless network (Muri, Paragraph [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Malackowski by integrating the teaching of a phacoemulsification system as taught by Muri.
The motivation would be to utilize a system that is capable of determining that a correct cassette for a given procedure has been inserted (Muri, Paragraph [0017]).
Malackowski in view of Muri does not specifically teach:
Wherein the signal comprises at least an eject signal that causes one or more actuators of the first apparatus or second apparatus to eject the reusable cassette and to not allow re-engagement of the reusable cassette.
Muri2 teaches:
An eject command that causes one or more actuators of the first apparatus or second apparatus to eject the reusable cassette (Muri2, Paragraph [0012], The C-channels are moved away to allow for removal of the cassette.) and to not allow re-engagement of the reusable cassette (Muri2, Paragraph [0012], The cassettes are normally locked into place when fully mounted, but in response to the eject command, the C-channels are moved away from the console, thus preventing the full mounting of the cassette, i.e. not allow re-engagement of the reusable cassette.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Malackowski in view of Muri by integrating the teaching of the actuators for holding a cassette as taught by Muri2.
The motivation would be to allow for securely holding and then easy removal of a cassette after use (see Muri2, Paragraph [0012]).

Claim 24, Malackowski in view of Muri, in view of Muri2 further teaches:
The signal comprises at least one of a warning signal, a disable signal, and an eject signal (Malackowski, Paragraphs [0066-0067], The displayed signal is a warning signal.).

Claim 43, Malackowski in view of Muri, in view of Muri2 further teaches:
The usage tracking system comprises a radio-frequency identification (RFID) chip that is coupled to the reusable cassette system (Malackowski, Fig. 3: 80, Paragraph [0038], The tube set cassette 50 includes a radio frequency identification device (RFID) 80.).

Claim 44, Malackowski in view of Muri, in view of Muri2 does not explicitly teach:
The RFID comprises a passive chip.
However, Malackowski teaches that the RFID 80 communicates with the control console utilizing the antenna of the control console for inductive signal transfer therebetween (see Malackowski, Paragraph [0051]).  Thus, it would have been obvious to one of ordinary skill in the art for the RFID 80 to be passive, semi-passive, or active, due to the RFID 80 needing to be inductively coupled to the antenna in order to communicate with the control console 16.  A passive chip is interpreted as a RFID tag or transponder that utilizing an interrogation signal from a reader/interrogator to operate.  Thus, it would have been obvious to one of ordinary skill in the art to try and utilize a passive RFID 80 for communicating with the control console 16, wherein such a utilization would not render the invention inoperable for its intended purpose and would yield predictable results.

Claim 45, Malackowski in view of Muri, in view of Muri2 further teaches:
The RFID chip is configured to relay the data to an RFID reader of the communications system (Malackowski, Fig. 2: 16, Paragraph [0051], The control console 16 is able to send and receive signals from RFID 80, and is functionally equivalent to an RFID reader.  The RFID stores data related to the usage of the tube set 44 (see Malackowski, Paragraph [0046]) including fields 122 and 126 for providing warnings regarding the number of uses of the cassette (see Malackowski, Paragraphs [0065-0067]).).

Claim 46, Malackowski in view of Muri, in view of Muri2 further teaches:
The usage tracking system is configured to indicate the number of uses of the reusable cassette (Malackowski, Paragraphs [0067-0068], One example warning is to warn that the number of times the cassette has been used has reached or exceeded the number of times set by data fields related to the useable life of the cassette.).

Claim 47, Malackowski in view of Muri, in view of Muri2 further teaches:
The usage tracking system is configured to identify the predetermined maximum number of uses (Malackowski, Paragraphs [0065-0067], The system determines if a reusable cassette has reached its useable lifespan using data stored in data fields, wherein the usable lifespan represents a maximum number of uses.).

Claim 49, Malackowski in view of Muri, in view of Muri2 teaches:
A global network (Malackowski, Paragraph [0059], The control console 19 is connected to a network to broadcast information about components used in the surgical tool system.) control of cassette usage detects whether the reusable cassette is used on one or more machines (Malackowski, Paragraph [0051], The system determines when the cassette is inserted into slot 66 based on communication with RFID 80 inside cassette 50.).
Malackowski in view of Muri does not specifically teach:
Detects whether the reusable cassette system is transferred to the second apparatus.
However, it would have been obvious to one of ordinary skill in the art for the system to be capable of determining when a cassette has been removed from a given surgical tool system 10 by whether or not an RFID 80 inductively couples to the reader (see Malackowski, Paragraph [0051]).  Because the network is utilized to broadcast information about components used in the surgical tool system (see Malackowski, Paragraph [0059]), it would have been obvious to one of ordinary skill in the art for another surgical tool system 10 on the network to broadcast whether or not the same cassette 50 is inserted into slot 66 by determining whether the RFID 80 is inductively coupled with the other reader.  For example, multiple pump based units requiring a cassette 50 may be networked together (see Malackowski, Paragraph [0104]).  In the combination of Malackowski in view of Muri, the cassettes would be used in a phacoemulsification system (see Muri, Paragraph [0044]).

Claim 50, Malackowski in view of Muri, in view of Muri2 does not specifically teach:
The usage tracking system is configured to track the number of uses of the reusable cassette when the reusable cassette has been removed from the apparatus and incorporated into the second apparatus.
However, it would have been obvious to one of ordinary skill in the art for the system to be capable of determining when a cassette has been removed from a given surgical tool system 10 by whether or not an RFID 80 inductively couples to the reader (see Malackowski, Paragraph [0051]).  Because the network is utilized to broadcast information about components used in the surgical tool system (see Malackowski, Paragraph [0059]), it would have been obvious to one of ordinary skill in the art for another surgical tool system 10 on the network to broadcast whether or not the same cassette 50 is inserted into slot 66 by determining whether the RFID 80 is inductively coupled with the other reader.  For example, multiple pump based units requiring a cassette 50 may be networked together (see Malackowski, Paragraph [0104]), wherein each pump based unit is an example “another system”.  In the combination of Malackowski in view of Muri, the cassettes would be used in a phacoemulsification system (see Muri, Paragraph [0044]).

Claim 51, Malackowski in view of Muri, in view of Muri2 further teaches:
The signal causes one or more actuators to eject the reusable cassette and to prevent re-engagement of the reusable cassette (Muri2, Paragraph [0012], The cassette can be removed, thus effectively preventing re-engagement of the cassette when it is removed.).

Claim 52, Malackowski in view of Muri, in view of Muri2 further teaches:
The signal comprises a disposal signal that indicates no further uses are available (Malackowski, Paragraphs [0065], Comparing the number of times that the cassette has been inserted with a maximum number of times and generating a corresponding warning if the comparison indicates the number has reached the maximum number is functionally equivalent to indicating no further uses are available, i.e. maximum number has been reached or exceeded.).

Claim 53, Malackowski in view of Muri, in view of Muri2 does not specifically teach:
A processor is configured to count down automatically the remaining number of uses until the predetermined maximum number of uses is reached.
However, it would have been obvious to one of ordinary skill in the art for the system, which tracks the number of uses of the cassette (see Malackowski, Paragraphs [0067-0069]), to be functionally equivalent to automatically counting down the remaining number of uses until the predetermined maximum number of uses is reached.  Both the incremental counting of the number of cassette uses in Malackowski and counting down the remaining number are functionally equivalent because each use of the cassette effectively decreases the number of remaining uses until the number of uses equals the number of maximum uses.  For example, if a cassette has a maximum of 3 uses and currently has 0 uses, counting down from 3 to 0 each time the cassette is used is functionally equivalent to incrementing from 0 to 3 in determining if the maximum uses has been reached.

Claim 54, Malackowski in view of Muri, in view of Muri2 further teaches:
The usage tracking system is coupled to the reusable cassette system (Malackowski, Figs. 2 and 3: 16, 44, 50).

Claim 55, Malackowski in view of Muri, in view of Muri2 teaches:
The data comprises the maximum number of uses (Malackowski, Paragraphs [0067-0069]).
Malackowski in view of Muri does not specifically teach:
The remaining number of uses.
However, it would have been obvious to one of ordinary skill in the art for the system, which tracks the number of uses of the cassette (see Malackowski, Paragraphs [0067-0069]), to be functionally equivalent to automatically counting down the remaining number of uses until the predetermined maximum number of uses is reached.  Both the incremental counting of the number of cassette uses in Malackowski and counting down the remaining number are functionally equivalent because each use of the cassette effectively decreases the number of remaining uses until the number of uses equals the number of maximum uses.  For example, if a cassette has a maximum of 3 uses and currently has 0 uses, counting down from 3 to 0 each time the cassette is used is functionally equivalent to incrementing from 0 to 3 in determining if the maximum uses has been reached.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Malackowski (U.S. 2006/0073048 A1) in view of Muri et al. (U.S. 2008/0114300 A1), in view of Muri et al. (U.S. 2008/0114289 A1), hereinafter Muri2, in view of Chambors et al. (U.S. 5,396,376).

Claim 17, Malackowski in view of Muri, in view of Muri2 does not specifically teach:
The usage tracking system comprises at least one sensor and a processor connected to the sensor.
Chambors teaches:
At least one sensor and a processor connected to the sensor (Chambors, Col. 7, Lines 39-43, The recorder is functionally equivalent to a sensor for reading the data stored on the medium 10, and the microprocessor of the recorder interprets the data read by the recorder for verification.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Malackowski in view of Muri, in view of Muri2 by integrating the teaching of a medium for storing information as taught by Chambors.
The motivation would be to utilize an accurate and quick method for formatting data recording as taught by Chambors (see Chambors, Col. 3, Lines 1-8).

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Malackowski (U.S. 2006/0073048 A1) in view of Muri et al. (U.S. 2008/0114300 A1), in view of Muri et al. (U.S. 2008/0114289 A1), hereinafter Muri2, in view of Mann et al. (U.S. 4,808,167).

Claim 60, Malackowski in view of Muri, in view of Muri2 teaches:
The signal comprises a warning signal that causes an optical or audible indication that the predetermined maximum number of uses has been reached (Malackowski, Paragraphs [0067-0068], The appropriate warning is presented on display 28, which is an optical indication, and the surgical personnel may elect to remove the tube set based on the warning.).
Malackowski in view of Muri, in view of Muri2 does not specifically teach:
A shut-down signal that disallows further use of the phacoemulsification system until another reusable cassette is installed.
Mann teaches:
A shut-down signal that disallows further use of the phacoemulsification system until another cassette is installed (Mann, Col. 8, Lines 3-9).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Malackowski in view of Muri, in view of Muri2, by integrating the teaching of Mann.
The motivation would be maintain the reliability, durability, and safety of operation of the system (see Mann, Col. 2, Lines 42-50).

Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive. 
In response to the Applicant’s argument that the cited references fail to teach each and every limitation, the Examiner respectfully disagrees.  It appears that the Applicant is arguing on Pages 10-11 that the cited references, in combination, do not teach the preventing/not allowing of re-engagement of the reusable cassette.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  For example, claim 15 does not recite how the data within the signal through the communications system is able to prevent usage and re-engagement.  One of ordinary skill in the art would recognize that a signal warning a user to cease usage of a device that has reached its end of life is one potential method of preventing further usage and re-engagement.  The claims, however, do not further recite any additional functional language, e.g. locking a cassette compartment, that would prevent usage and re-engagement, and therefore does not overcome the previous interpretation of the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/               Primary Examiner, Art Unit 2683